DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the replacement abstract, as submitted April 7, 2021, uses a phrase which can be implied (i.e. "is provided").  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent Application Publication No. 2007/0101757, previously of record) in view of Lee et al (US Patent Application Publication No. 2008/0256964).
Regarding claim 1, Park et al discloses a refrigerator comprising:
a storage compartment (refrigerating chamber R, see figures 3-5 and paragraph [0084]);

a duct module (cool air supply duct 100, see figures 3-5 and paragraph [0079]) positioned between the storage compartment and the cooling compartment to partition the storage compartment and the cooling compartment in a front and rear direction, the duct module comprising a flow path formed inside of the duct module,
a blowing fan (74, see figures 3-5 and paragraph disposed to suck air into the cooling compartment and discharge air to the storage compartment,
wherein the duct module comprises:
a front panel (fronts of vertical ducts 110, 120, 130, 140, see paragraph [0100] and figure 6); and
a rear panel (backs of vertical ducts, see paragraph [0100] and figure 6) coupled to a rear side of the front panel to form an exterior of the duct module, wherein the cooling compartment is provided at a rear of the rear panel,
the rear panel comprises:
a plurality of flow path forming protrusions (lower and right side walls) configured to form the flow path by protruding from the rear panel to the front panel; and
at least one sealing surface configured to be extended from the plurality of flow path forming protrusions to be parallel with the front panel (fronts of overlapping portions of nested sections, see figure 7),
wherein the front panel comprises at least one sealing protrusion (upper and left side walls) protruding from the front panel toward the rear panel such that one side surface of the at least one sealing protrusion makes surface contact with one side surface of at least one of the plurality of flow path forming protrusions, and the at least one sealing protrusion is formed in a shape corresponding to 
It is noted that Park et al. does not explicitly disclose the fan to be disposed in the duct module instead of the cooling compartment.
However, Lee et al explicitly discloses a fan (101, see paragraph [0016] and figures 1-3) disposed in the duct (combination of main channel 130 and bypass channel 140, see figures 1-3 and paragraph [0016]) instead of the cooling compartment (cold air generation room 20, see figure 1 and paragraph [0015]) of a refrigerator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to position the fan of Park et al. in the duct module, as is disclosed by Lee et al, instead of in the cooling compartment, as this results in no change to the operation of the device, and is merely a rearrangement of parts.

Regarding claim 3, the at least one sealing surface has a width, and the width of the at least one sealing surface is greater than or equal to 25mm (see figures 3-7; width is the width of the overlapping portions).

Regarding claim 5, the at least one sealing surface and the at least one sealing protrusion are extended to each have a width (because any three dimensional object has a width), and the sum of the width of one of the at least one sealing surface and the width of one of the at least one sealing protrusion is greater than or equal to 25mm (again, see figures 3-7).

Regarding claim 6, Park et al. further discloses that the connection of the portions of the duct module may be by connection members such as hooks (see paragraph [0100]); this necessarily means 

Regarding claim 8, the refrigerator further comprises a body (outside of fridge) provided with the storage compartment and the cooling compartment partitions in the front and rear direction by the duct module (see figures 3-5 of Park).

Regarding claim 9, the storage compartment of Park comprises a refrigerating compartment (R) and a freezing compartment (F, see paragraph [0069]), each of which is provided in an upper portion and a lower portion of the body (see figure 3 and paragraph [0069]).

Alternately for claim 1, claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent Application Publication No. 2007/0101757, previously of record) in view of Lee et al (US Patent Application Publication No. 2008/0256964), and further in view of Popham (US Patent No. 4,208,884).
Alternately regarding claim 1, most elements are as addressed in the above rejection of claim 1 as unpatentable over Park et al. in view of Lee et al.
It is noted that the sealing protrusions of Park et al. in view of Lee are not configured to support the front panel on the portions that are the outside of the duct instead of the inside of the duct, because the front panel of Park et al. is not smooth and flat.
However, Popham discloses a duct module for a refrigerator which has smooth surfaces for front and back (see figures 1, 2, 6, and 7, and column 3 lines 3-8 and 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a smooth front panel in the duct module of Park et al. in view of 
Furthermore, the duct of Park et al, and therefore of Park in view of Lee and further in view of Popham, is dimensioned such that the distance from the edge of the front panel to the edge of the duct is greater than the distance from the edge of the duct to the edge of the duct (see figure 3; see also paragraph [0080], which indicates the duct may be installed in only one of the freezer and refrigeration chambers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the sealing protrusions such that they support the larger, and therefore more vulnerable, area outside the duct instead of the area inside the duct of Park in view of Lee and further in view of Popham, in order to support the parts that need support most.

Regarding claim 7, it is noted that the duct in the duct module of Park in view of Lee and is not shaped such that there are a pair of flow path forming protrusions disposed separated to the left and right, and a single protrusion inclined down and out in left and right directions between the pair, with a single sealing surface being formed inside the single flow path forming protrusion and a pair of sealing surfaces extending outside of the pair of flow path forming protrusions.
However, Popham discloses this shape (see figures 6 and 7), which is used to defrost the evaporator of a refrigerator more efficiently (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the recited duct shape, as is disclosed by Popham, in the system of Park in view of Lee, in order to permit the use of external air for defrosting the evaporator to improve efficiency, as is the purpose disclosed by Popham.

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 7 that the amendments presented render the objection to the specification moot. However, as detailed above, the abstract, as presented in the amendment, continues to not avoid phrases which can be implied. Therefore, the abstract remains objected to.
It is argued on pages 7 and 8 that the examiner should explain whether the rejections are based on indefiniteness or on failure to claim the applicant’s invention.
The applicant’s attention is respectfully called to the words “it is unclear what is intended to be encompassed”, “and therefore does not shed sufficient light upon this limitation for clarity”, and so forth throughout the rejections under 35 USC 112(b). A lack of clarity causes indefiniteness. Another way of phrasing “indefiniteness” is “the metes and bounds of protection sought are unclear”. Furthermore, the applicant may note that the form paragraph beginning the rejection explicitly states that the claims are rejected “as being indefinite”. The examiner further notes that in the event of a rejection due to failure to claim the subject matter the applicant considers to the invention, a different form paragraph, which uses the phrase “as failing to set for the subject matter which the inventor or a join inventor, or for applications subject to pre-AIA  35 USC 112, the applicant regards as the invention”. It is only in the event that neither of these form paragraphs is used and neither of these statements is made that the applicant should feel any confusion as to the grounds of the rejection.
It is argued on page 8 that the amendments presented above render the rejections under 35 USC 112(b) moot. This is correct, and the rejections have not been maintained.
It is argued on page 9 that claim 1, as amended, renders the rejection as unpatentable over Severson and Boor moot. This argument, and all arguments focused on Severson and Boor, are moot in view of the above, new grounds of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS K. COX/
Examiner
Art Unit 3763


/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763